Citation Nr: 0913019	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-17 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial or staged rating in excess of 10 
percent for residuals of a left inguinal herniorrhaphy, to 
include the surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1985 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In the June 2005 rating decision, the RO granted service 
connection for residuals of a left inguinal herniorrhaphy.  
The Veteran filed a notice of disagreement with the 
disability rating and the effective date assigned and filed a 
claim for service connection for additional disabilities as 
secondary to the left inguinal herniorrhaphy.  The RO issued 
an August 2005 statement of the case regarding entitlement to 
an increased rating and an earlier effective date for the 
herniorrhaphy.  The Veteran perfected the appeal regarding 
the increased rating claim by filing a VA Form 9 (substantive 
appeal), but did not perfect the issue of an earlier 
effective date.  

In a November 2005 rating decision, the RO denied multiple 
claims for service connection for disabilities secondary to 
the Veteran's service-connected left inguinal herniorrhaphy.  
The Veteran did not file a notice of disagreement.  In a 
January 2007 rating decision, the RO granted service 
connection for ilioinguinal neuritis/nerve entrapment as 
secondary to the residuals of herniorrhaphy, assigning a 
noncompensable (0 percent) rating.  The Board finds that the 
Veteran did not file a notice of disagreement to the January 
2007 rating decision.  38 C.F.R. § 20.201.  

The Veteran testified via videoconference before the 
undersigned Veterans Law Judge in February 2009.  A copy of 
the transcript of this hearing has been associated with the 
claims file.  At that time, the representative indicated that 
he intended on filing a notice of disagreement to the April 
2008 rating decision that continued the noncompensable rating 
for the neuritis and indicated knowledge that this issue was 
not currently on appeal.  He also requested that the record 
be held open for 30 days to allow the Veteran to submit 
records of the types and amounts of medication he is 
prescribed.  This 30 day period has passed without this 
evidence being submitted.

Further, at the time of the Board hearing, it was discussed 
whether the appeal should be remanded to schedule an 
additional VA examination to further evaluate whether there 
disabilities that are secondary to the herniorrhaphy.  As 
discussed under the duty to assist below, the Veteran has 
been provided VA examinations to evaluate his status-post 
left inguinal herniorrhaphy in May 2005, December 2006, and 
March 2008.  After review of these examination reports, the 
Board finds there is competent evidence upon which to 
evaluate the severity of the residuals of the left inguinal 
herniorrhaphy, without a remand to provide an additional VA 
examination.  

In the context of requesting another examination, the 
Veteran, through his representative, again raised claims for 
service connection for a host of disabilities secondary to 
his service-connected residuals of a left inguinal 
herniorrhaphy.  38 C.F.R. § 3.310 (2008).  As indicated 
above, service connection has already been established on 
this basis for ilioinguinal neuritis/nerve entrapment, and 
multiple other secondary service connection claims have been 
adjudicated, but denied.  None of these claims are currently 
in appellate status; as such, the Board does not have 
jurisdiction over these claims.  The RO is directed to take 
appropriate action regarding any pending claims for secondary 
service connection.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The Veteran's in-service left inguinal herniorrhaphy 
resulted in a superficial scar that is 6 centimeters in 
length, stable and not productive of limitation of leg motion 
but is tender or sensitive to palpation; the medical evidence 
does not show a recurrence of the left inguinal hernia.


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 10 
percent for a status-post left inguinal herniorrhaphy, to 
include a painful surgical scar, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, 
Diagnostic Code 7338; 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued a VCAA 
notification letter in February 2005.  The Veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide 
regarding his original claim for service connection.  In a 
March 2006 letter, the Veteran was provided notice regarding 
the evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess.  As the 
Veteran was issued compliant VCAA notice for his original 
claim for service connection, and the current claim for an 
initial compensable rating is a downstream issue from that of 
service connection, Vasquez notice regarding the claim for a 
higher rating is not required. See VAOPGCPREC 8-2003 (Dec. 
22, 2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  The Veteran was also provided the applicable rating 
criteria in the statement of the case and in a May 2008 
letter, he was provided additional VCAA notice regarding the 
claim for a higher rating.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Veteran was issued VCAA notification letters, to include the 
March 2006 letter, after the June 2005 rating decision on 
appeal.  However, the Board again notes that the claim on 
appeal is a downstream issue from the grant of service 
connection.  To the extent that the timing of the notice 
requirements raises a presumption of prejudicial error (see 
Sanders v. Nicholson, 487 F.3d 881 (2007)), such error is 
rebutted by the record.  The RO cured the timing defect by 
providing complete VCAA notice together with re-adjudication 
of the claims, as demonstrated by the June 2008 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006).

Thus, any presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the Veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  As noted in the introduction, the 
Board has considered the request for another examination.  
However, during the pendency of this appeal, the Veteran has 
been provided with VA examinations that evaluate the 
residuals of the herniorrhaphy in May 2005, December 2006, 
and March 2008.  Although cognizant that the Veteran has 
indicated that he found that March 2008 VA examination to be 
inadequate as it was performed by a physician assistant and 
the May 2005 VA examination inadequate as the examiner did 
not examine him for a sufficient period of time, the Board 
finds that there is not a basis to find these examinations 
inadequate.  There is no indication that the physician 
assistant did not have the medical knowledge and expertise to 
provide this examination.  Regarding the May 2005 VA 
examination, the examiner completed two examination reports 
in which he provided physical findings that appear complete.  
Further, the record contains reports from a December 2006 VA 
examination.  The Board finds this report, standing alone, to 
be adequate for rating purposes.  The examiner provided 
detailed findings and indicated review of the record.  
Moreover, as explained in more detail below, the questions 
regarding the appropriate rating for the left inguinal 
herniorrhaphy are essentially limited to the status of the 
scar and whether the hernia has been recurrent.  After review 
of these examination reports, the Board finds that they 
revealed findings that are adequate for rating purposes.  
Thus, there is no duty to provide another examination.  See 
38 C.F.R. §§ 3.326, 3.327.

As to the raised claims for service connection for a host of 
disabilities secondary to his service-connected residuals of 
a left inguinal herniorrhaphy, service connection has already 
been established on this basis for ilioinguinal 
neuritis/nerve entrapment, and the RO has been directed to 
take appropriate action regarding any other pending claims 
for secondary service connection.  See introduction, supra.

Also as noted in the Introduction, the Veteran wanted the 
record held open in order that he could submit VA 
documentation of the types and amounts of medication he 
takes.  The Veteran did not submit this evidence.  The Board 
has considered whether there is a duty to obtain these 
records prior to adjudication of this claim on the merits.  
After review of the applicable rating schedule, the Board 
finds that the applicable rating criteria are not based upon 
the types or amount of medications.  Thus, the Board finds 
that these records would not be relevant to this appeal, and 
a remand to obtain these records is unnecessary.  See 
38 C.F.R. § 3.159(c)(2).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as "pyramiding," is to be avoided.  See 38 C.F.R. 
§ 4.14.  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The service-connected disability at issue is a status-post 
left (unilateral) inguinal herniorrhaphy with a surgical 
scar.  The RO found that the hernia has not been recurrent; 
the current 10 percent rating was based upon a tender 
surgical scar.  

Diagnostic Code 7338, located in 38 C.F.R. § 4.114, provides 
ratings for inguinal hernia.  Small inguinal hernia, 
reducible, or without true hernia protrusion, is rated as 
noncompensable (0 percent).  Inguinal hernia that is not 
operated, but is remediable, is also rated as noncompensable 
(0 percent).  Postoperative recurrent inguinal hernia, 
readily reducible, well supported by truss or belt, is rated 
10 percent disabling.  Small inguinal hernia, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible, is rated 30 percent 
disabling.  Large inguinal hernia, postoperative recurrent, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable, is rated 60 percent 
disabling.  A Note to Diagnostic Code 7338 provides that 10 
percent is to be added for bilateral involvement, provided 
the second hernia is compensable.  

With respect to scars, Diagnostic Code 7801 provides ratings 
for scars, other than the head, face, or neck, that are deep 
or that cause limited motion.  Scars that are deep or that 
cause limited motion in an area or areas exceeding 6 square 
inches (39 sq. cm.) are rated 10 percent disabling.  Higher 
ratings are warranted for scars of a greater area.  Note (2) 
to this Diagnostic Code provides that a deep scar is one 
associated with underlying soft tissue damage.

Diagnostic Code Diagnostic Code 7802 provides ratings for 
scars, other than the head, face, or neck, that are 
superficial or that do not cause limited motion.  Superficial 
scars that do not cause limited motion, in an area or areas 
of 144 square inches (929 sq. cm.) or greater, are rated 10 
percent disabling.  Note (2) to this Diagnostic Code provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Recently, the rating criteria for scars were amended again.  
However, these changes apply only to applications for 
benefits received by VA on or after October 23, 2008, and, 
thus, not to this appeal.  See 73 Fed. Reg. 54,708 (2008) 
(presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (October 23, 2008)) (summary in Federal Register 
noted that the applicability date of the amendment is for all 
applications for benefits received by VA on and after October 
23, 2008; a veteran whom VA rated before such date under 
diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 may 
request review under these clarified criteria irrespective of 
whether his or her disability has worsened since the last 
review). 

                                                 Factual 
Background

The Veteran asserts that the residuals of his herniorrhaphy 
are more severe than contemplated by the current 10 percent 
rating.  The Veteran's primary contention on appeal has not 
been that he has had recurrent hernias or that the scar 
warrants a higher rating, but rather that his herniorrhaphy 
has caused additional disabilities, to include impotence; 
swelling and pain of the scrotum, testicles, and upper thigh; 
testicular atrophy; nerve damage; deep vein thrombosis; bowel 
strangulation; urinary retention; and "depressive affects of 
general anesthesia."  As noted in the introduction, service 
connection is in effect for nerve entrapment and the other 
claims for secondary service connection are not in appellate 
status but have been referred to the RO.  The issue here is 
limited to the question of whether the hernia has been 
recurrent (if so, Diagnostic Code 7338 raises additional 
questions but as explained below, the hernia has not been 
recurrent) and the status of the herniorrhaphy scar.  

An April 2004 private treatment record documents that the 
Veteran had low-back pain and dysuria.  The private clinician 
noted that the symptoms were most consistent with mild 
prostatitis.  In another April 2004 private treatment record, 
this same clinician wrote that the Veteran was seen for 
follow up for genital pain.  The Veteran described "some 
persistent discomfort and slightly painful sensation along 
the proximal aspect of the urethra."  The clinician also 
documented that the Veteran felt discomfort "just below" 
the base of his scrotum and "some soreness" along the lower 
abdomen bilaterally around the inguinal ligaments.  Upon 
physical examination, the clinician reported that the testes 
and epididymides were within normal limits, with no swelling 
or tenderness.  There was some tenderness to palpation along 
the perineum, posterior to the scrotum and some tenderness at 
the right inguinal ring.  The clinician found that the 
Veteran had groin pain, with the etiology being "quite 
unclear."

In a May 2004 record, completed by a different private 
clinician, the Veteran complained of persistent pelvic and 
testicular discomfort "off and on for some time, perhaps 
months and perhaps years."  There was some perineal and 
right-testicular discomfort, particularly post coital.  The 
clinician documented that the Veteran had a vasectomy in 1992 
(after service).  Physical examination revealed some right-
subjective discomfort but no objective findings.  The 
clinician documented that the testicles felt normal to 
palpation.  The clinician found that the Veteran had 
testalgia and possible chronic prostate difficulty.

The Veteran underwent a VA examination in May 2005.  The same 
examiner completed two examination reports, entitled 
"Digestive Conditions, Miscellaneous Exam" and "Scars 
Exam."  In the digestive conditions exam, the examiner 
documented that the Veteran reported that he continued to 
have pain in the left inguinal area usually occurring on a 
daily basis.  The examiner found that the Veteran had a well-
healed left inguinal herniorrhaphy scar without recurrent 
hernia.  The Veteran had mild tenderness to digital exam.  
Diagnosis was left inguinal herniorrhaphy with residuals.  In 
the scar examination report, the examiner documented that the 
surgical scar was 6 centimeters in length and that there was 
mild tenderness to palpation of the scar at the most medial 
border.  The scar was not adhered to the underlying tissue, 
the texture was "normal," and the scar was stable.  The 
examiner found that the scar was superficial and that there 
was no limitation of motion or other limitation of function 
caused by the scar.  Diagnosis was "Scar, left inguinal 
herniorrhaphy, well healed."

The Veteran underwent another VA examination in December 
2006.  This examiner also filed two examination reports.  In 
the digestive conditions exam, the examiner indicated that he 
had reviewed the claims file in detail.  The Veteran 
complained of continued tenderness and hypersensitivity in 
the inguinal scar, with daily mild tenderness.  This pain was 
worse after increased activity such as lifting.  The examiner 
also documented that the Veteran had feeling of pulling, 
straining between the scar tissue and the scrotum when 
lifting or pulling or doing other active maneuvers.  The 
examiner documented that the hernia surgery was in 1985 with 
no repeated surgeries.

The examiner could not detect inguinal ring herniation at the 
incision site and the scar was almost imperceptible visually.  
The examiner wrote that the scar, however, was 
hypersensitive, with "allopathia to light stroking."  
Diagnosis was symptomatic left inguinal hernia repair scar.  
The examiner again wrote that there was no recurrence of 
hernia.  

In a genitourinary examination report, the same examiner 
wrote that the Veteran had complaints of intermittent 
episodes of scrotal swelling and pain, with radiation of the 
groin into the left testicle, causing an enlarged scrotum and 
left "adnexus."  The Veteran indicated that the swelling 
occurred once to twice a month.  The examiner indicated that 
a definitive diagnosis of this problem had not been made.  
The examiner indicated that there were no problems with 
voiding and with sexual function.

Physical examination revealed testes descended bilaterally 
without mass or atrophy.  Tenderness was noted one centimeter 
superior to the left testicle.  The examiner also wrote that 
there appeared to be a "grape sized" varicocele.  This was 
tender and there was tenderness all along the cord contents 
to the inguinal ring, which showed a "mild impulse upon 
valsalva, but no bulge or herniation."  Ultrasound of the 
scrotum was normal.  The examiner indicated that a urologist 
saw the Veteran and found no varicocele and no varicocele was 
found upon the ultrasound of the scrotum.  The examiner wrote 
that the persistent symptoms were consistent with 
ilioinguinal neuritis, which was a residual of the left 
inguinal hernia.  Service connection was subsequently granted 
for the neuritis.  The rating of this disability is not on 
appeal.

The Veteran underwent a final VA examination in March 2008.  
This examiner also filed two reports.  In a peripheral nerves 
examination report, the examiner documented that the Veteran 
complained of constant pain in the left scrotum and inner 
thigh, ranging from a 3 to an 8 daily (on a 1 to 10 scale - 
with 10 being the worse pain), if he is active.  The flare of 
pain is relieved with pain medication, TENS unit, and 
inactivity.  In addition to pain, the examiner documented 
that there was left sided numbness and tingling in the groin.  

Regarding work, the examiner noted that the Veteran worked as 
an analyst.  The disability mainly impacted on work around 
the house and impacted the sexual relations with his wife.

The Veteran had decreased soft touch sensation around the 
surgical site and on the left inner thigh.  There was 
tenderness on palpation of the left scrotum during hernia 
examination.  There was no tenderness on the right and no 
hernia noted.  There was no tenderness on palpation of the 
left inner thigh.  The examiner found that no joint motion 
was affected.  Diagnosis was moderate left ilioinguinal 
neuritis.  The examiner indicated that the etiology was 
"status postoperative herniorrhaphy."  The examiner wrote 
that he determined that the disability was moderate in 
severity as the Veteran had to use Levitra for sexual 
intercourse, which suggested a "fair amount" of pain 
associated with sexual intercourse.  

In a scars examination report, the same examiner wrote that 
the Veteran had superficial tenderness in the scrotum and 
pain associated with the scar.  The Veteran also had numbness 
and tingling around the scar.  

Physical examination revealed a scar 7 x 0.2 centimeters.  
There was mild pain on examination of the scar, but no 
adherence.  There was normal texture, and the scar was 
stable, there was no elevation or depression.  The examiner 
found that the scar was superficial and that the scar was not 
deep.  There was no inflammation, edema or keloid formation.  
The examiner found there was no noted limitation of motion or 
other limitation of function caused by the scar.  Diagnosis 
was mild inguinal herniorrhaphy scar.

Analysis

The Board finds that an initial or staged rating in excess of 
10 percent for residuals of a herniorrhaphy is not warranted.  
The current 10 percent rating was granted under Diagnostic 
Code 7804, which provides that a 10 percent rating is 
warranted for a painful, superficial scar.  A 10 percent 
evaluation is the maximum rating allowed under this 
diagnostic code.  Diagnostic Code 7801 provides ratings in 
excess of 10 percent; to warrant a 20 percent rating, the 
evidence would need to indicate that the scar was "deep" or 
caused limitation of motion and was of an area exceeding 12 
square inches (77sq. cm.).  The examination reports of 
record, however, indicate that the scar is superficial, does 
not cause limitation of motion, and is of an area not 
exceeding 12 square inches (77sq. cm.).  Thus, the Board 
finds no basis on which to grant a higher rating based on the 
scar.

Under the Diagnostic Code that provides specific criteria for 
inguinal hernia, Diagnostic Code 7338, a compensable rating 
requires that the hernia is recurrent. There is no medical 
evidence of a recurrence of the Veteran's left inguinal 
hernia.  Although the Veteran contends that he was informed 
he was to have an additional surgery, there is no medical 
evidence that indicates that another surgery is currently 
being considered.  As the several VA examinations and other 
medical evidence of record does not show a recurrent left 
inguinal hernia, a higher rating under Diagnostic Code 7338 
is not warranted.  

Regarding other impairments contended to be associated with 
the inguinal herniorrhaphy, to include impotence, deep vein 
thrombosis, bowel strangulation, testicular abnormalities and 
urinary retention, in the Board's judgment, these contentions 
are raised claims of secondary service connection for 
separate and distinct disabilities.  These claims are not 
presently in appellate status; as noted in the introduction 
above, such claims have been referred to the RO.  

Thus, after reviewing the evidence and the applicable rating 
criteria, the Board finds that a rating in excess of 10 
percent is not warranted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
The Veteran is working and there is no evidence of marked 
interference with this employment beyond that contemplated by 
the rating schedule.  There has also been no showing by the 
Veteran that the residuals of herniorrhaphy necessitated any 
- let alone frequent hospitalizations.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a rating in excess of 10 percent for residuals of a 
herniorrhaphy must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

A an initial or staged rating in excess of 10 for a status-
post left inguinal herniorrhaphy, to include a painful 
surgical scar, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


